SHIVERS, Judge.
We affirm this workers’ compensation order except for that part of the order denying payment of Dr. Faris’ bills. The judge of compensation claims found that Dr. Faris was authorized; but such a finding is inconsistent with the denial of payment of Dr. Faris’ bills. Because of the internal inconsistency in the order, we reverse and remand for clarification or modification. Gulf Life Ins. v. Mullaly, 566 So.2d 873 (Fla. 1st DCA 1990); Department of Business Regulation v. DeArmitt, 536 So.2d 305 (Fla. 1st DCA 1988).
AFFIRMED in part and REVERSED in part and REMANDED for clarification and/or modification.
BOOTH and ALLEN, JJ., concur.